DETAILED ACTION
	Claims 1, 8, 10, and 12 are amended. Claims 2-5 and 11 are canceled. Claim 17 is added. Claims 1, 6-10, and 12-17 are pending. A complete action on the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 08/24/2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan (U.S. Patent Publication Application No. 20110077637) in view of McClurken (U.S. Patent No. 8038670), in view of Mahon (U.S. Patent Publication Application No. 20110230753), and in further view of Schaefer (U.S. Patent Publication Application No. 20160022477).
	Regarding claim 1, Brannan teaches a medical ablation device cooling system (Abstract), comprising: an outlet tube configured to be coupled to an outlet fluid port of an ablation probe (Fig. 1, elements 30, 88) and an inlet tube configured to be coupled to an inlet fluid port of the ablation probe (Fig. 1, elements 32, 86); a reservoir containing a cooling fluid and configured to be coupled to the ablation probe via the outlet and inlet tubes (Fig. 1, element 36).
	Brannan does not teach a thermochromic material thermally coupled to the cooling fluid of the reservoir, wherein the thermochromic material is configured to exhibit a first color when the cooling fluid is below a threshold temperature, and a second color when the cooling fluid is above the threshold temperature.
McClurken, in a similar field of endeavor, teaches a thermochromic material thermally coupled to the cooling fluid of the reservoir (Col. 12, lines 8-11), wherein the thermochromic material is configured to exhibit a first color when the cooling fluid is below a threshold temperature (Col. 12, lines 11-14), and a second color when the cooling fluid is above the threshold temperature (Col. 12, lines 14-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brannan with a thermochromic material thermally coupled to the cooling fluid of the reservoir, wherein the thermochromic material is configured to exhibit a first color when the cooling fluid is below a threshold temperature, and a second color when the cooling fluid is above the threshold temperature as taught by McClurken in order to allow the user to have an indicator of when the temperature of the cooling fluid was too high.
Brannan and McClurken do not teach a float disposed within the reservoir for indicating the level of the cooling fluid within the reservoir.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brannan and McClurken with a float disposed within the reservoir for indicating the level of the cooling fluid within the reservoir as taught by Mahon in order to allow the user to determine the amount of cooling fluid available within the reservoir. 
Brannan, McClurken, and Mahon do not teach wherein the thermochromic material is coupled to the float.
	Schaefer, in a similar field of endeavor, teaches providing and disposing thermochromic films on fluid lines and treatment pads ([0103]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing and disposing thermochromic films as taught by Schaefer onto the float in the system of Brannan, McClurken, and Mahon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In addition, a person with ordinary skill in the art could choose to arrange the thermochromic material either within the fluid itself, on fluid lines or treatment pads, or on a float in order to allow the user to determine the temperature of the fluid within the reservoir. Arrangement of such material would not change the use of the cooling system as the same information regarding the temperature would be conveyed to the user, thus making the choice of placing the thermochromic material on the float a routine choice for the person of ordinary skill in the art. 
	Regarding claim 6, the combination of Brannan, McClurken, Mahon, and Schaefer teaches all the elements of the claimed invention as stated above.

McClurken further teaches wherein the first color is associated with a cool temperature (Col. 12, lines 11-14), and the second color is associated with a warm temperature (Col. 12, lines 14-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brannan to where the first color is associated with a cool temperature, and the second color is associated with a warm temperature as taught by McClurken in order to allow the user to indicate when the temperature of the fluid is cool or warm.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan (U.S. Patent Publication Application No. 20110077637) in view of McClurken (U.S. Patent No. 8038670), in view of Mahon (U.S. Patent Publication Application No. 20110230753), in view of Schaefer (U.S. Patent Publication Application No. 20160022477), and in further view of Wolosuk (U.S. Patent Publication Application No. 20120039355).
Regarding claim 7, the combination of Brannan, McClurken, Mahon, and Schaefer teaches all the elements of the claimed invention as stated above.
Brannan and McClurken do not teach wherein the threshold temperature is between approximately 10°C and approximately 60°C.
Wolosuk, in a device utilizing thermochromic material to distinguish temperature changes, teaches teach wherein the threshold temperature is between approximately 10°C and approximately 60°C ([0019]; 135°F is approximately 57°C.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the threshold temperature being between approximately 10°C and approximately 60°C as taught by Wolosuk in the system of Brannan, McClurken, Mahon, and Schaefer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan (U.S. Patent Publication Application No. 20110077637) in view of McClurken (U.S. Patent No. 8038670), in view of Mahon (U.S. Patent Publication Application No. 20110230753), in view of Schaefer (U.S. Patent Publication Application No. 20160022477), and in further view of Larson (U.S. Patent Publication Application No. 20140276740).
Regarding claim 8, the combination of Brannan, McClurken, Mahon, and Schaefer teaches all the elements of the claimed invention as stated above.
Brannan, McClurken, Mahon, and Schaefer do not teach a drip chamber fluidly coupling the reservoir and the outlet tube.
Larson, in an analogous device, teaches a drip chamber fluidly coupling the reservoir and the outlet tube ([0029]; Fig. 1, elements 200, 300, 401).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a drip chamber fluidly coupling the reservoir and the outlet tube as taught by Larson in the system of Brannan, McClurken, Mahon, and Schaefer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Brannan, McClurken, Mahon, and Larson do not teach wherein another thermochromic material is coupled to the drip chamber.
Schaefer further teaches providing and disposing thermochromic films on fluid lines and treatment pads ([0103]). 
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan (U.S. Patent Publication Application No. 20110077637) in view of McClurken (U.S. Patent No. 8038670), in view of Mahon (U.S. Patent Publication Application No. 20110230753), in view of Schaefer (U.S. Patent Publication Application No. 20160022477), and in further view of Sinelnikov (U.S. Patent Publication Application No. 20140350401).
Regarding claim 9, the combination of Brannan, McClurken, Mahon, and Schaefer teaches all the elements of the claimed invention as stated above.
Brannan, McClurken, Mahon, and Schaefer do not teach wherein the reservoir is a saline bag.
Sinelnikov, in a device that utilizes cooling fluid and a reservoir, teaches wherein the reservoir is a saline bag ([0193]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a saline bag of Sinelnikov for the supply tank of Brannan, McClurken, Mahon, and Schaefer. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan (U.S. Patent Publication Application No. 20110077637) in view of McClurken (U.S. Patent No. 8038670), and in further view of Wolfe (U.S. Patent No. 6979120).
Regarding claim 10, Brannan teaches a reservoir for supplying a cooling fluid to a medical ablation probe (Fig. 1, element 36), comprising: a wall defining a chamber therein (Fig. 1, element 36); an outlet fluid port and an inlet fluid port each in fluid communication with the chamber (Fig. 1, elements 30, 88, 32, 86); cooling fluid disposed within the chamber (Fig. 1, element 37).
Brannan does not teach a thermochromic material disposed at least one of within the chamber or outside of the chamber and thermally coupled to the cooling fluid, wherein the thermochromic material is configured to exhibit a first color when the cooling fluid is below a threshold temperature, and a second color when the cooling fluid is above the threshold temperature.
McClurken teaches a thermochromic material disposed at least one of within the chamber or outside of the chamber thermally coupled to the cooling fluid (Col. 12, lines 8-11), wherein the thermochromic material is configured to exhibit a first color when the cooling fluid is below a threshold temperature (Col. 12, lines 11-14), and a second color when the cooling fluid is above the threshold temperature (Col. 12, lines 14-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brannan with a thermochromic material thermally coupled to the cooling fluid, wherein the thermochromic material is configured to exhibit a first color when the cooling fluid is below a threshold temperature, and a second color when the cooling fluid is above the threshold temperature as taught by McClurken in order to allow the user to have an indicator of when the temperature of the cooling fluid was too high.
Brannan and McClurken do not teach wherein the wall has a symbol marked thereon, the symbol having the first color such that the symbol is hidden when the cooling fluid is below the threshold temperature and the symbol is visible when the cooling fluid is above the threshold temperature.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brannan and McClurken to where the wall has a symbol marked thereon, the symbol having the first color such that the symbol is hidden when the cooling fluid is below the threshold temperature and the symbol is visible when the cooling fluid is above the threshold temperature as taught by Wolfe in order to allow the user to determine when the temperature of the fluid had exceeded the threshold temperature.
	Regarding claim 15, the combination of Brannan, McClurken, and Wolfe teaches all the elements of the claimed invention as stated above.
Brannan and Wolfe do not teach wherein the first color is associated with a cool temperature, and the second color is associated with a warm temperature.
McClurken further teaches wherein the first color is associated with a cool temperature (Col. 12, lines 11-14), and the second color is associated with a warm temperature (Col. 12, lines 14-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brannan and Wolfe to where the first color is associated with a cool temperature, and the second color is associated with a warm temperature as taught by McClurken in order to allow the user to indicate when the temperature of the fluid is cool or warm.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan (U.S. Patent Publication Application No. 20110077637) in view of McClurken (U.S. Patent No. 8038670), in view of Wolfe (U.S. Patent No. 6979120) and in further view of Mahon (U.S. Patent Publication Application No. 20110230753).
Regarding claim 12, the combination of Brannan, McClurken, and Wolfe teaches all the elements of the claimed invention.
This claim recites the same limitations as recited in claim 1 with the exception of the element “chamber” of claim 12 replacing the element “reservoir” of claim 1. See the reasoning above for the rejection of this limitation in claim 1 as the same reasoning and references also apply to claim 12. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brannan (U.S. Patent Publication Application No. 20110077637) in view of McClurken (U.S. Patent No. 8038670), in view of Wolfe (U.S. Patent No. 6979120), and in further view of Barrick (U.S. Patent Publication Application No. 20060272120).
Regarding claim 13, the combination of Brannan, McClurken, and Wolfe teaches all the elements of the claimed invention as stated above.
Brannan, McClurken, and Wolfe do not teach wherein the thermochromic material is coupled to a wall of the reservoir.
Barrick, in a device utilizing the effects of thermochromic material, teaches wherein the thermochromic material is coupled to a wall of the reservoir ([0126]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the thermochromic material being coupled to a wall of the reservoir as taught by Barrick in the system of Brannan, McClurken, and Wolfe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 14, the combination of Brannan, McClurken, Wolfe, and Barrick teaches all the elements of the claimed invention as stated above.

Barrick further teaches a sticker adhered to the wall of the reservoir, wherein the thermochromic material is coupled to the sticker ([0126]; “patch” is interpreted to be analogous to “sticker”.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a sticker adhered to the wall of the reservoir, wherein the thermochromic material is coupled to the sticker as taught by Barrick in the system of Brannan, McClurken, and Wolfe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan (U.S. Patent Publication Application No. 20110077637) in view of McClurken (U.S. Patent No. 8038670), in view of Wolfe (U.S. Patent No. 6979120), in view of Barrick (U.S. Patent Publication Application No. 20060272120), and in further view of Wolosuk (U.S. Patent Publication Application No. 20120039355).
Regarding claim 16, the combination of Brannan, McClurken, Wolfe, and Barrick teaches all the elements of the claimed invention as stated above.
This claim recites the same limitations as recited in claim 7. See the reasoning above for the rejection of this limitation in claim 7 as the same reasoning and references also apply to claim 16. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brannan (U.S. Patent Publication Application No. 20110077637) in view of McClurken (U.S. Patent No. 8038670), in view of Mahon (U.S. Patent Publication Application No. 20110230753), and in further view of Schaefer (U.S. Patent Publication Application No. 20160022477).
Regarding claim 17, the combination of Brannan, McClurken, Mahon, and Schaefer teaches all the elements of the claimed invention as stated above.
Brannan, McClurken, and Mahon do not teach wherein the float is fabricated from the thermochromic material.
Schaefer further teaches providing and disposing thermochromic films on fluid lines and treatment pads ([0103]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing and disposing thermochromic films as taught by Schaefer onto the float in the system of Brannan, McClurken, and Mahon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In addition, a person with ordinary skill in the art could choose to arrange the thermochromic material either within the fluid itself, on fluid lines or treatment pads, or on a float in order to allow the user to determine the temperature of the fluid within the reservoir. Arrangement of such material would not change the use of the cooling system as the same information regarding the temperature would be conveyed to the user, thus making the choice of placing the thermochromic material on the float (i.e. fabricating the float from the thermochromic material as placing a coating of thermochromic material onto a float would result in a further fabrication of said float) a routine choice for the person of ordinary skill in the art. 
Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but are not persuasive. Examiner does not agree with the arguments pertaining to the float coupled to or fabricated from thermochromic material. Explanations as to why the examiner does not agree with these arguments are given in the 103 rejections of claims 1 and 17. To reiterate, a person with ordinary skill in the art could 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/               Examiner, Art Unit 3794